Per. Curiam. —
A remittance of the proceeds of sales.by an agent is not necessary to maintain an action against the principal. It is true that an action for money had and received cannot be sustained unless money has been actually received; but if the actual vendor were the defendant’s agent, of which there was evidence to go to' the jury, his receipt of the price was the defendant’s receipt of it. Finally there was a count in the declaration on which the plaintiff might recover. '
Judgment affirmed.